Citation Nr: 0014215	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for PTSD.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran did not engage in combat with the enemy.

3. The veteran's in-service stressors were not sufficient to 
result in PTSD, and the currently diagnosed PTSD has not 
been demonstrated to be the result of an in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the medical evidence concerning 
the onset of PTSD is sufficient to conclude that his claim is 
well grounded.  No further development is required in order 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual background

The veteran's Form DD 214 shows that he received the National 
Defense Service Medal.  Additional personnel records reflect 
that he served aboard the USS Mt. Hood.

The service medical records disclose no complaints or 
findings pertaining to PTSD.  In December 1974, the veteran 
was seen for unrelated complaints and stated that he had been 
assaulted with a gun and robbed.  It was noted that he had 
small facial skin lacerations and through and through lip 
lacerations.  On a report of medical history in December 
1974, the veteran related that he had a history of frequent 
trouble sleeping and depression or excessive worry.  He 
denied any nervous trouble.  A psychiatric evaluation on the 
separation examination in February 1975 was normal. 

A veterans outreach center intake summary dated June 1993 
reveals that the veteran's presenting problems included PTSD 
and depression.  No pertinent findings were recorded.

Department of Veterans Affairs (VA) outpatient treatment 
records dated from 1995 to 1997 have been associated with the 
claims folder.  In July 1995, the veteran indicated that he 
was not sleeping well.  He reported that he was having 
nightmare-type dreams, and that they were non war-related.  A 
mental status evaluation in July 1997 shows that there were 
no expressed psychiatric symptoms, to include suicidal or 
homicidal ideation.  The impression was intermittent 
explosive disorder.  

In a statement submitted in July 1997, the veteran described 
the in-service stressors that occurred while aboard the Mount 
Hood.  He stated that he witnessed a shipmate being beaten 
about his head and body with a club.  The victim, "Joe," 
was screaming for his life.  He ran for help, but the help he 
brought also began to beat "Joe."  Another incident 
occurred when he witnessed a shipmate beat a crewmate 
repeatedly about the face with extreme rage.  All he could 
see was blood squirting out of the person's face.  A Chief 
Warrant Officer came with a pistol threatening the person 
doing the beating.  The veteran noted that he felt endangered 
by this.  Another time, a shipmate threatened to throw him 
overboard, and he feared for his life.  Finally, the veteran 
stated that prior to his discharge, he was placed in a 
treatment center for alcohol and substance abuse and he was 
pistol-whipped.  He reported that his front teeth were 
knocked out and that he went into shock.  The veteran noted 
that he had nightmares of several of these incidents.  

In a statement dated August 1997, a former teacher of the 
veteran noted that he had taught the veteran in high school.  
The teacher added that the veteran had been a good student, 
and displayed no tendency towards aggressive behavior, 
including violence or challenging authority.  

In a report from the National Center for PTSD, it was noted 
that the veteran had presented in October 1997 for an 
assessment of war-related stress.  His complaints including 
feeling depressed, angry and volatile.  The veteran stated 
that his primary trauma occurred when he was on the Mount 
Hood carrier ship when he witnessed other enlisted men being 
beaten.  He also reported significant post-military trauma 
including being shot and stabbed.  Testing revealed that he 
had a light to moderate amount of combat exposure.  The 
summary concluded that the veteran's self-reporting symptoms 
were consistent with the diagnosis of PTSD.  The veteran also 
reported several traumas in and out of the military; however, 
no documentation of the trauma was provided, so a diagnosis 
could not be confirmed.  

Additional VA outpatient treatment records dated from 1997 to 
1998 are of record.  The veteran was seen in October 1997 and 
reported that he had episodes of anger outbursts and 
flashbacks with his combat experiences.  It was noted in 
December 1997 that the veteran, during a group discussion, 
suddenly felt a surge of guilt.  A flashback came to his mind 
recalling the severe chest crush injury his companion on the 
ship suffered.  He stated that he was in the combat zone at 
the time as a signalman communicating from ship to ship, and 
loading ammunition and missiles.  He felt very guilty about 
what happened to the person who was severely injured.  The 
assessment was PTSD related to his military service.

In February 1998, the veteran noted that he was actively 
dealing with Vietnam issues.  He stated that he was a witness 
to a traumatic beating of one of the sailors, as well as the 
death of one of his buddies on the ship.  The assessments 
were PTSD and major depression, recurrent.

In June 1998, the veteran furnished the name of the shipmate 
who was beaten.  He stated that his name was J.G.E.  

In August 1998, the United States Armed Services Center for 
the Research of Unit Records (USASCRUR) responded to a 
request for information from the RO and furnished command 
histories for the USS Mount Hood, the veteran's unit of 
assignment.  In addition, deck logs were provided.  It is 
noted that the extracts revealed that J.G.E. sustained 
multiple contusions and abrasions to his face and body when 
several men who accused him of stealing attacked him.  This 
incident occurred in August 1973.  The deck logs also showed 
that a Seaman suffered a chest injury and broken ribs when he 
was caught between a load of ammunition and bulwark during an 
underway replenishment.  

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  In April 1998, the 
veteran reported that he continued to have nightmares related 
to his experiences on board a ship that was stationed close 
to the Vietnam coast.  The assessments were PTSD and major 
depression, recurrent.  The veteran was seen in December 1998 
and the examiner indicated that he felt that the veteran was 
psychotic and did not have PTSD.  

The veteran was afforded a psychiatric examination by the VA 
in September 1998.  The examiner noted that he reviewed the 
claims folder.  The veteran reported that he was stationed on 
the Mount Hood, and provided documentation to indicate that 
the ship was stationed off the coast of Vietnam, where it 
served as an ammunition supplier to the troops on shore.  The 
veteran related that he witnessed the traumatic incidents of 
seeing several members of the crew being beaten by other crew 
members.  He described an incident where he saw several of 
his shipmates injured, notably, one individual who was 
crushed by a munitions crate.  It was unclear whether this 
was a common occurrence on a ship like this.  The veteran 
stated that he had flashbacks and nightmares as a result of 
witnessing these events.  He also stated that he saw other 
individuals who were injured.  The veteran denied direct 
combat exposure.  Following an examination, the Axis I 
diagnosis was major depression, recurrent.  The Axis IV 
diagnosis was economic problems.  The examiner noted that the 
veteran reported that he experienced several injuries 
following his military service.  He added that it was clear 
that the veteran had some ongoing psychiatric issues related 
possibly to PTSD; however, it did not appear that the 
incidents witnessed or experienced on the Mount Hood were 
sufficient to warrant a diagnosis of PTSD.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These were a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
With regard to the first element, the Court stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen, 
10 Vet. App. at 139.

The veteran has not claimed, and the evidence does not 
otherwise establish, that he engaged in combat with the 
enemy.  See 38 U.S.C.A. § 1154(b) (West 1991).  Throughout 
the course of the appeal, the veteran has described several 
stressors.  These involved various incidents, which he 
alleged occurred on board the USS Mount Hood.  The incidents 
involved beatings administered to crewmen or one incident in 
which a seaman was injured in an accident.  It is significant 
to point out that the information procured from the USASCRUR 
essentially confirmed at least a few of the veteran's claimed 
stressors.  

The Board concedes that the VA outpatient treatment records 
and a private evaluation conducted in October 1997 reflect a 
diagnosis of PTSD.  It must also be acknowledged that it was 
concluded by a VA examiner in December 1997 that the veteran 
had PTSD that was related to service.  Nevertheless, the 
Board finds that the results of the September 1998 VA 
examination are crucial to an analysis of this case.  In this 
regard, the Board notes that the examiner reviewed the claims 
folder and accepted the fact that the veteran's claimed 
stressors had occurred.  Yet, he noted the fact that the 
veteran had several traumatic incidents following service, 
including being shot and stabbed.  Based on this information, 
the examiner opined that the incidents the veteran observed 
in service were not sufficient to warrant a diagnosis of 
PTSD.  While there is no doubt that the outpatient treatment 
records show that PTSD has been diagnosed, these records make 
no mention of any stressor occurring after the veteran's 
discharge from service.  Moreover, it does not appear that 
the claims folder was reviewed by the physician who saw the 
veteran at the outpatient treatment clinic.  In contrast, it 
is apparent that the examiner who conducted the September 
1998 VA psychiatric examination reviewed the claims folder 
and, therefore, had a more complete picture of the claim.  
Thus, it is of greater probative value than any other opinion 
of record.  The Board wishes to make clear that it is not 
disputing the existence of the in-service stressors.  Rather, 
this decision is predicated on a medical conclusion that the 
in-service stressors were not sufficient to result in PTSD.  
For these reasons, the Board concludes that the weight of the 
evidence is against the claim for service connection for 
PTSD.


ORDER

Service connection for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

